          Case 1:19-cr-00067-PGG Document 80
                                          79 Filed 06/08/20
                                                   06/03/20 Page 1 of 1




                                                 June 3, 2020
VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:     United States of America v. Joseph Hoats                                         June 8, 2020
        19 Cr. 067 (PGG)

Dear Judge Gardephe,
       I write, with no objection from the Government or Pretrial Services, to request a temporary
modification of Mr. Hoats’s conditions of pretrial release to allow him to travel out of state to visit his
daughter and grandchildren.
         Mr. Hoats lives in California and is supervised by Pretrial Services in his district of residence.
Since his release on bail, he has faithfully complied with all of his conditions of supervision. This is the
first time he has sought a modification of those conditions.
         Mr. Hoats requests that the Court permit him to travel by car from California to his daughter’s
home in Park Ridge, Illinois. Once there, he will stay with his daughter in her home where she resides
with her two young children – Mr. Hoats’s grandchildren. He wishes to depart from his home on June
19, 2020, and expects it will take four to five days to reach his destination. He plans to spend
approximately five days at his daughter’s home and then return again by car to California. The entire trip
will take approximately two weeks. He has provided his Pretrial Services Officer with his intended
travel route and itinerary.
        Thank you for your consideration of this matter.
                                                   Respectfully submitted,
                                                   /s/ Amy Gallicchio
                                                   _________________________
                                                   Amy Gallicchio, Esq.
                                                   Assistant Federal Defender
                                                   (917) 612-3274

CC:     AUSA Nicholas Chiuchiolo
